DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 1, 2022 has been entered.  Claims 1-20 remain pending in the application.  The previous objections to claims 1-20 are withdrawn in light of applicant's amendment to claims 1, 2, 9-11, 15.  The previous 35 USC 112 rejections of claims 5, 6 and 9 are withdrawn in light of applicant’s amendment to claims 5, 6 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0264540 to Crane in view of U. S. Patent Publication 2008/0298952 to Bouchard.
Regarding Claims 1-7 and 10-13, Crane teaches an electrical submersible pump (ESP) (Figure 1) for pumping well fluid from a well (Fig. 1; Paragraph [0002]), comprising: 
a tubular pump housing (17, 27, 30, 38, 103) having a longitudinal axis and a housing bore that is coaxial with the axis (Figures 2-6; paragraphs [0035] and [0037]-[0039], wherein the tubular pump housings defines an inner cavity that contains all of the pumping elements, where this internal cavity would be the “housing bore”); 
a pump (6, 7) having a plurality of centrifugal pump stages (22, 23) in the housing bore and mounted within the tubular pump housing (17, 27, 30, 38 ,103), each stages of the plurality of centrifugal pump stages (22, 23) having an impeller (23) and a diffuser (22) (Figures 2 and 3; paragraph [0035]); 
a rotatable shaft (18, 33) mounted on the axis within the tubular pump housing (17, 27, 30, 38, 103) for rotating the impellers (23) (Figures 2-3; paragraphs [0034] and [0038]); 
a base (30) secured to a lower end of the tubular pump housing (17, 27, 30, 38,103) (Figures 2 and 3; paragraph [0035]);
a non-rotatable bearing/bushing (31) mounted in the tubular pump housing (17, 27, 30, 38, 103) in the base through which the shaft (18, 33) extends, the bearing (31) having a shaft passage through which the shaft (18, 33) extends (Figures 1-6; paragraphs [0039] and [0126]; while Crane specifies that the bottom flange (38) may comprise an HSSA bearing (31), the embodiment shown in Figure 6 (which shows an axial cross-section of the bottom flange) doesn’t show the HSSA bearing being used to support the shaft.  So for clarity, the examiner is providing an annotation of Figure 6 below to more clearly show an embodiment where the HSSA bearing (31) is being mounted within the bottom flange (38) to support the shaft, wherein the annotation shows how the bearing (31) radially surrounds a section of the shaft (18, 33), which would necessitate some form of “shaft passage”), and
the ESP further comprises a motor (9) and a seal section (8) for sealing around a motor shaft (40, 59), the seal section (8) being between the motor (9) and the pump (6, 7); the tubular pump housing (17, 27, 30, 38, 103) comprises a cylindrical body (103) and a base (38) secured to a lower end of the body, the base (38) having a connector for connecting the seal section (8) to the pump (6, 7), the bearing (31) being located in the base (38) (Figures 1-9, Fig. 6 annotated below; paragraphs [0033], [0041]).

[AltContent: arrow][AltContent: textbox (Downward Facing Shoulder)][AltContent: arrow][AltContent: textbox (Hub)]
    PNG
    media_image1.png
    596
    804
    media_image1.png
    Greyscale

Annotation of Crane Figure 6.
Crane does not teach a sensor hole extending through the housing and support arm and a temperature sensor located within the sensor hole.  Bouchard teaches a pump comprising:
a rotating shaft (26) supported by a bearing/bushing (30) comprising a hub containing the bearing/bushing (30) and having a shaft passage through which the shaft (26) extends and an outer wall spaced radially outward from the hub, and a plurality of elongated support arms extending outward between the hub having the bearing/bushing (30) and outer wall wherein the elongated support arms are coupled with the bushing and extending radially outward from the bearing/bushing (30) in a flow path of fluid, wherein a sensor hole (hole for conductors 45) is extending through a tubular housing and through a base (12) into the bearing (30), a lower axial end of a support arm of the plurality of support arms and into the support arm towards the axis; and a temperature sensor (42) located within the sensor hole, wherein the sensor hole has a closed end spaced radially outward from the shaft passage in the bearing  and the bushing and a length oriented oblique with the axis, wherein the sensor hole is inclined relative to the axis at an acute angle less than 90 degrees, the bearing (30) is located in a bottom portion of the pump (when oriented as shown), and a sensing unit (40) located at one end of the pump and a sensor line (45) connected to the temperature sensor (42) and extending from the temperature sensor (42) in the base (12) to the sensing unit (40) for transmitting a signal of the temperature sensor (42) (Figure 1, annotated below, when the pump is oriented as shown; paragraphs [0020] and [0033]-[0041]).

[AltContent: textbox (Bearing Sensor Hole)][AltContent: textbox (Closed End)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base Sensor Hole)][AltContent: arrow][AltContent: textbox (Hub)][AltContent: arrow][AltContent: textbox (Support Arms)][AltContent: arrow][AltContent: textbox (Outer Wall)][AltContent: textbox (Shaft Passage)][AltContent: arrow] 
    PNG
    media_image2.png
    552
    737
    media_image2.png
    Greyscale
  
Annotation of Bouchard Figure 1.
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Crane with the temperature sensor in the bearing hub taught by Bouchard in order to monitor the bearing temperatures and to avoid operation at temperatures that cause degradation of the bearing (paragraphs [0040] and [0041]).
Crane does not teach a sensor/sensor hole and while Bouchard teaches the sensor/sensor hole extending upward, Bouchard does not teach the sensor/sensor hole extending obliquely (in the alternative) inward and upward or (in the alternative) a sensor hole inclined relative to the axis at an acute angle less than 90 degrees.  However, the Examiner holds that these limitations would have been considered an obvious design choice to a person having ordinary skill in the art.  This is because in the applicant’s written description, no stated problem is being solved (or unexpected results being obtained) in having the sensor line secured specifically at the base’s shoulder such that the sensor hole was specifically extending inward and upward toward the axis.  Based on the examiner’s understanding of the applicant’s invention, the location/orientation of the sensor line does not hold any patentable weight to the operation of the ESP assembly.  Therefore, the Examiner holds that it would have been considered an obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane such that the sensor line was secured to the base such that the sensor hole base portion was extending inward and upward toward the axis.

[AltContent: arrow][AltContent: textbox (Base Bore)][AltContent: textbox (Neck)][AltContent: arrow][AltContent: textbox (Bolt Holes)][AltContent: arrow][AltContent: textbox (Connector Flange)][AltContent: arrow]
    PNG
    media_image3.png
    596
    804
    media_image3.png
    Greyscale

Annotation of Crane Figure 6.
Referring to claim 15, 16, 18 and 20, Crane teaches an electrical submersible pump (ESP) (Figure 1) for pumping well fluid from a well (Fig. 1; Paragraph [0002]), comprising: 
a tubular pump housing (17, 27, 30, 38, 103) having a longitudinal axis (Figures 2-6; paragraphs [0035] and [0037]-[0039], wherein the tubular pump housings defines an inner cavity that contains all of the pumping elements, where this internal cavity would be the “housing bore”); 
a base (30) having an upper portion secured to a lower end (103) of the tubular pump housing (17, 27, 30, 38, 103) and a connector flange below and connected to the upper portion by a neck of lessor diameter than the upper portion, defining a downward facing shoulder between the neck and the upper portion, the base (30) having a base bore (Figures 1-9, Fig. 6 annotated above; paragraphs [0033], [0041]);
a plurality of centrifugal pump stages (22, 23) in the tubular pump housing (17, 27, 30, 38 ,103), each stages of the plurality of centrifugal pump stages (22, 23) having an impeller (23) and a diffuser (22) (Figures 2 and 3; paragraph [0035]);
a rotatable shaft (18, 33) mounted on the axis within the tubular pump housing (17, 27, 30, 38, 103) for rotating the impellers (23) (Figures 2-3; paragraphs [0034] and [0038]); 
a non-rotatable bearing (31) having an outer wall mounted in the base bore, the bearing (31) having a hub containing a bushing through which the shaft (18, 33) extends (Figures 1-6, Fig. 6 annotated above; paragraphs [0039] and [0126]; while Crane specifies that the bottom flange (38) may comprise an HSSA bearing (31), the embodiment shown in Figure 6 (which shows an axial cross-section of the bottom flange) does not show the HSSA bearing being used to support the shaft.  So for clarity, the examiner is providing an annotation of Figure 6 above to more clearly show an embodiment where the HSSA bearing (31) is being mounted within the bottom flange (38) to support the shaft, wherein the annotation shows how the bearing (31) radially surrounds a section of the shaft (18, 33), which would necessitate some form of “shaft passage”).  
Crane teaches a conical downward facing shoulder (see annotation of Fig. 6 above), but does not teach a sensor hole extending through the housing and support arm and a temperature sensor located within the sensor hole.  Bouchard teaches a pump comprising:
a rotating shaft (26) supported by a bearing having an outer wall mounted in a base bore, the bearing having a hub containing bushing (30) through which the shaft (26) extends, the hub being joined to the outer wall by a plurality of elongated support arms, defining flow passages between the support arms for passage of fluid, a base sensor hole (hole for conductors 45) having an outer end extending inward through the base; a bearing sensor hole aligned with the base sensor hole and extending into one of the plurality of support arms of the bearing, the bearing sensor hole has a closed end radially outward from the bushing (30) and an open end on a lower axial side (when oriented 180 degrees from the orientation shown in the annotation of Figure 6 above) of the one of the plurality of support arms; a temperature sensor (42) located within the bearing sensor hole; a sensor line (45) connected to the temperature sensor (42) and extending out of the base sensor hole for transmitting a signal of the temperature sensor (42); a sensing unit (40) located at one end of the pump; wherein the sensor line (45) leading from the temperature sensor (42) to the sensing unit (40) (Figure 1, annotated above; paragraphs [0020] and [0033]-[0041]).
It would be obvious to one of skill in the art, at the time of invention, to modify the pump taught by Crane with the temperature sensor in the bearing hub taught by Bouchard in order to monitor the bearing temperatures and to avoid operation at temperatures that cause degradation of the bearing (paragraphs [0040] and [0041]).
Crane teaches a downward facing shoulder in the base 30 (see annotation of Fig. 6 above), but does not teach a sensor/sensor hole, Bouchard does not teach (in the alternative) the sensor/sensor hole extending obliquely inward and upward, or (in the alternative) a sensor hole inclined relative to the axis at an acute angle less than 90 degrees. However, the Examiner holds that these limitations would have been considered an obvious design choice to a person having ordinary skill in the art.  This is because in the applicant’s written description, no stated problem is being solved (or unexpected results being obtained) in having the sensor line secured specifically at the base’s shoulder such that the sensor hole was specifically extending inward and upward toward the axis as claimed.  Based on the examiner’s understanding of the applicant’s invention, the location/orientation of the sensor line does not hold any patentable weight to the operation of the ESP assembly.  Therefore, the Examiner holds that it would have been considered an obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane such that the base sensor hole was extending inward and upward through the base at the downward facing shoulder.
Crane teaches the bearing mounted in a cylindrical section of the base bore (annotation of Fig. 6 above) and Bouchard teaches a lower end of the bearing sensor hole being spaced from the upper end of the base sensor hole by a gap (annotation of Fig. 1 above), but Crane and Bouchard are silent regarding a conical section in the base bore extending downward and inward from a cylindrical section in the base bore; and the conical section extends downward from the bearing. 
However, the courts have held that the specify shaped used in the configuration of claimed features are considered a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration was significant (see MPEP 2144.04 Paragraph IV.B).  Since the applicant has failed to identify how having the base bore shaped to form a conical section extending downward and inward from a cylindrical section below the bearing is significant in any way, this shape would have been considered an obvious design choice.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Crane such that Crane’s existing base bore formed a conical section extending downward and inward, as such a modification would have been considered an obvious design choice.
Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0264540 to Crane in view of U. S. Patent Publication 2008/0298952 to Bouchard and U. S. Patent 7,208,855 to Floyd.
Crane and Bouchard teach an ESP comprising all the limitations of claims 1, 10 and 15, as detailed above, and Crane further discloses wherein the ESP further comprises: a motor (9) (Fig. 1; paragraph [0033]). 
Crane is silent as to a sensor.  Bouchard further teaches:  a sensor line (45) extending from the temperature sensor (42) in the bearing (Fig. 1; paragraph [0034]).
Crane and Bouchard both fail to teach a motor gauge unit mounted to a lower end of the motor; and the sensor line extending from the temperature sensor to the motor gauge unit.  
Floyd teaches an ESP assembly comprising a submersible pump (24) and motor (28) disposed in a well which uses optic fibers in a fiber-optic cable that runs from the surface and to downhole sensors and other equipment in the well that will receive and/or transmit optical signals (Fig. 1; col. 1 lines 45-49), wherein a motor gauge unit (34) is mounted to a lower end of the motor (28), where the motor gauge unit (34) has fiber-optic sensors that are used to monitor various downhole parameters and conditions such as temperature (col. 3 lines 3-6), where the motor gauge unit (34) is operatively associated with the optic fibers such that it is adapted to receive and/or transmit signals from the optic fiber(s) and thus to communicate with the surface control unit (48) to supply signals representative of any desired parameter such as pressure, temperature, flowrate or other downhole conditions (col. 5 lines 52-58).  The Examiner notes that the modification of Crane/Bouchard to include the motor gauge unit mounted to the bottom of the motor would include the Bouchard sensor line extending from the temperature sensor down to Floyd’s motor gauge unit since (as noted above) the motor gauge unit is connected to all of the sensors that are used to monitor the various downhole parameters of the pump.
Floyd teaches that an ESP assembly’s various optic fiber sensors are all connected to a common gauge unit (34) that is mounted under the motor, such that the gauge unit (34) is able to receive all of the necessary signals from the optic fiber sensors and transmit that data to the surface control unit (48).  The proposed modification is to incorporate Floyd’s motor gauge unit into the ESP assembly of Crane/Bouchard, thereby allows the surface control unit to continuously or periodically monitor the various downhole operating parameters of the ESP assembly by communicating with a single motor gauge unit that is capable of collectively receiving and transmitting all of the signals from the various optic fiber sensors, as opposed to having individual optic fibers from each sensor being run up to the surface controller.      
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Crane (as modified by Bouchard) to have a motor gauge unit mounted on the bottom of the motor, as taught by Floyd, where the motor gauge unit was able to collect and transmit all of the various sensors monitoring the downhole parameters from a single location.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0264540 to Crane in view of U. S. Patent Publication 2008/0298952 to Bouchard and U. S. Patent Publication 2014/0000345 to Wilson.
Crane and Bouchard teach an ESP comprising all the limitations of claims 1 and 15, as detailed above, and Crane further discloses wherein: 
the tubular pump housing (17, 27, 30, 38, 103) comprises a cylindrical body (103) and a base (30) having an upper portion secured to a lower end of the cylindrical body (103), the base (30) having a base bore in which the bearing (31) is mounted; the base (30) has a connector flange with bolt holes for connecting the pump (6, 7) to a lower module (8) of the ESP, the connector flange being joined to the upper portion of the base (30; the identified “connector flange” is integrated part that defines the base 38, and is thereby integrally joined to the upper portion of the base) by a neck of a smaller outer diameter than the upper portion of the base and the connector flange, defining a downward facing shoulder (Figures 1-9, Fig. 6 annotated above; paragraphs [0033], [0041]).
While Crane does describe how some of the cylindrical housing portions are threadably engaged with their respective axial-end housings, Crane is silent regarding specifically having a base having threaded upper portion secured to a lower end of the body.  With respect to the limitation specifying that the “base having threaded upper portion secured to a lower end of the body”, as noted above Crane is silent specifically on how Crane’s existing cylindrical body (103) is secured to the existing upper portion of the base (38).  However, Crane describes how in other parts of the ESP assembly, a threaded engagement is used to connect a cylindrical chamber housing on its distal end to a body (see Paragraph 44 which describes how the cylindrical thrush chamber housing (50) is threaded onto the lower seal section body (49), also see Figure 8).  Having one end of a cylindrical body threadably engage a base mounted to the distal end of the cylindrical body is taught by Crane as being a viable method of securing components together.  Therefore, the Examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Crane such that the base had a threaded upper portion that was used to secure the base to the lower end of the cylindrical body of the tubular pump housing, as described Crane, since the use of threaded connections is well known and because it has been held that a simple substitution of one known element, the threads for another, the undisclosed connection means, to obtain predictable results, connection of the cylindrical body and the base, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP §2141 III B.
Crane does not teach the use of a sensor.  Bouchard shows the sensor line and sensor schematically, but is otherwise silent as to their structure. Wilson teaches a pump comprising:
a sensor hole has a sensor hole bearing portion aligned with a sensor hole base portion and extending within the bearing; and wherein the ESP further comprises: a sensor line (108) connected with the sensor (118) and extending from the base for transmitting a signal from the sensor (118) (Figures 5 and 7; Paragraph [0040], wherein the bearing temperature sensor 118 is shown to be a solid optic fiber cable 124 that extends through the housing to the bearing and in order for this bearing temperature sensor to extend through Crane’s base portion (38) and into the bearing, the sensor hole formed in the base portion would need to be aligned with the sensor hole formed in the bearing portion); the sensor hole has a sensor hole base portion extending inward toward the axis (The bearing temperature sensor of Wilson is extending through the base portion (38) of Crane to reach the bearing, which would result in a “sensor hole base portion” being formed in the base portion, see the modified figure below); and a fitting (128) that secures to the sensor line (118) to the sensor hole base portion (Fig. 5; this would also be met upon the incorporation of Crane’s ESP assembly to have Wilson’s bearing temperature sensor, see the annotated figure below).


    PNG
    media_image4.png
    1088
    1464
    media_image4.png
    Greyscale


Crane, Bouchard and Wilson also both fail to teach:  the sensor hole has a sensor hole base portion extending upward from the downward facing shoulder; and having the fitting secure the sensor line at the shoulder.  However, the Examiner holds that these limitations would have been considered an obvious design choice to a person having ordinary skill in the art.  This is because in the applicant’s written description, no stated problem is being solved (or unexpected results being obtained) in having the sensor line secured specifically at the base’s shoulder such that the sensor hole was specifically extending upward from the downward facing shoulder.  Based on the examiner’s understanding of the applicant’s invention, the location/orientation of the sensor line does not hold any patentable weight to the operation of the ESP assembly.  
Therefore, the Examiner holds that it would have been considered an obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane such that the sensor line was secured to the base at the downward facing shoulder such that the sensor hole base portion was extending upward from the downward facing shoulder to the axis.
Response to Arguments
Applicant's arguments filed on July 1, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Counsel's assertions that there are advantages to the oblique orientation of the sensor hole and advantages to the location of the sensor hole are merely arguments unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's findings of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746